Exhibit 10.35 AWARD TERMS OFPERFORMANCE SHARE UNITS GRANTED UNDER [THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN][THE CHEMOURS COMPANY 2] Introduction You have been granted Performance Share Units under [The Chemours Company Equity and Incentive Plan] [The Chemours Company 2017 Equity and Incentive Plan] (“Plan”), subject to the following Award Terms.This grant is also subject to the terms of the Plan, which are hereby incorporated by reference.However, to the extent that an Award Term conflicts with the Plan, the Plan shall govern.Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in these Award Terms, including any appendices to these Award Terms (hereinafter, collectively referred to as the “Agreement”).A copy of the Plan, and other Plan-related materials, such as the Plan prospectus, are available at:www.benefits.ml.com. Grant Award Acceptance You must expressly accept the terms and conditions of your Award as set forth in this Agreement.To accept, log on to Merrill Lynch Benefits OnLine at www.benefits.ml.com, select Equity Plan > Grant Information > Pending Acceptance. IF YOU DO NOT ACCEPT YOUR PERFORMANCE SHARE UNITS IN THE MANNER INSTRUCTED BY THE COMPANY, YOUR PERFORMANCE SHARE UNITS WILL BE SUBJECT TO CANCELLATION. Date of Grant [March 1, 2017] (“Date of Grant”) Type of Awards Performance Share Units (“PSUs”) Dividend Equivalents Dividends payable on the total number of shares represented by your Performance Share Units (including whole and fractional Performance Share Units) will be allocated to your account in the form of Performance Share Units (whole and fractional) based upon the closing stock price on the date of the dividend payment.Dividend equivalent units will be determined after the end of the Performance Period and credited to your account at that time based on the performance-adjusted number of Performance Share Units in your account.Dividend equivalent units will be calculated by taking the final performance-adjusted Performance Share Units and calculating the dividend equivalent units for the first dividend payment date for the Performance Period.The resulting number of dividend equivalent units from the first dividend payment date will be added to the final performance-adjusted number of Performance Share Units before calculating the dividend equivalent units for the second dividend payment date during the Performance Period.This process will be repeated for each subsequent dividend payment date during the Performance Period. sf-3731658 Restricted Period You may not sell, gift, or otherwise transfer or dispose of any of the Performance Share Units during the “Restricted Period.”The Restricted Period commences on the Date of Grant and lapses as set forth herein. Vesting Schedule The Performance Share Units shall only vest if the performance goals set forth on ExhibitA hereto (the “Performance Goals”) are satisfied as of the end of the performance period running from [January 1, 2017 – December 31, 2019] (the “Performance Period”).If Performance Share Units are determined to be earned as of the Determination Date (as defined on Exhibit A), the Restricted Period shall lapse with respect to such Performance Share Units on the Determination Date.To the extent the Performance Goals are not satisfied, the Performance Share Units that are subject to a Restricted Period will be forfeited. Termination of Employment Under 60/10 Rule If you terminate employment (other than for Cause) after attainment of age 60 with at least 10 years of service, and the termination occurs after the end of the Performance Period but prior to the Determination Date and the Performance Goals are satisfied, the Restricted Period will lapse as indicated on Exhibit A on the Determination Date; if such termination occurs prior to the end of the Performance Period and the Performance Goals are satisfied, the Restricted Period will lapse as to a pro rata portion of the Performance Share Units on the Determination Date.The prorated amount will be determined by multiplying the number of Performance Share Units determined as indicated on Exhibit A by a fraction, the numerator of which is the number of days from the beginning of the Performance Period to the termination date, and the denominator of which is the total number of days in the Performance Period. Death or Disability If the termination occurs after the end of the Performance Period but prior to the Determination Date and the Performance Goals are satisfied, the Restricted Period will lapse as indicated on Exhibit A on the Determination Date.
